Citation Nr: 1217267	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  07-38 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for migraine headache.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to August 2005.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2006 rating decision of the VA Regional Office in Waco, Texas that, among other things, denied service connection for migraine headaches and right and left hand numbness.

The issues were remanded for further development in December 2010.

By rating action dated in March 2012, service connection for right and left ulnar nerve entrapment with a demyelinating lesion at the elbow (claimed as right and left hand numbness) was granted.  This is the full benefit of these matters sought on appeal and they are no longer for appellate consideration.


FINDING OF FACT

Migraine was first manifest during wartime service.


CONCLUSION OF LAW

Migraine was incurred during wartime service. 38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has migraine headaches of service onset for which service connection is warranted.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  In view of the Board's favorable decision and full grant of service connection for migraine headaches, further assistance is unnecessary to aid the appellant in substantiating this appeal.

Factual Background and Legal Analysis

The Veteran has appealed the denial of service connection for migraine headaches.  Veterans are entitled to compensation from the VA if they develop a disability from personal injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

In this case, service treatment records reflect that the Veteran was seen on numerous occasions and was treated for complaints of headaches.  Various diagnoses were rendered, including an assessment of migraine in July 1997.  A history of migraines was noted in August 1997.  Prior to discharge from active duty, the appellant executed a claim for compensation for migraines.  Post service private clinical records dating from 2007 reflect treatment for migraines, including a private discharge diagnosis of acute migraine in May 2011.  Following VA examination in March 2007, the examiner entered a diagnosis of migraine.

The Board finds it unlikely that the post-service assessment of migraine is unrelated to migraine diagnosed during active duty.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).  In view of such and in the absence of any evidence to the contrary, the Board resolves any doubt in favor of the Veteran by finding that service connection for migraine headache is warranted.


ORDER

Service connection for migraine headache is granted



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


